DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/22/22.
Applicant’s election without traverse of claims 1-21 in the reply filed on 5/22/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: Claim 6 depends from itself which renders the claim indefinite.
For the purpose of examination, claim 6 is being interpreted as depending from claim 5.
Claim 7: Claim 7 depends from claim 6 and therefore is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luce (Luce, F., Delignified Impregnated Wood, Mech. Eng. 66: 654-655, 10/1944; hereafter Luce). As evidenced by Hexion (Composite Materials, Hexion, found at https://www.hexion.com/docs/default-source/psr/evolving-fire-performance-requirements-can-be-met-through-the-use-of-phenolic-resins.pdf?sfvrsn=aae6b95e_4).
Claim 1: Luce is directed towards a method for generating a delignified, densified material (title), comprising:
providing a lignocellulosic material (col. 1, ¶ 2 – col. 2, ¶ 1, pg 654); and
removing at least some but less than all lignin from said lignocellulosic material to yield a delignified structure (col. 2, ¶ 3, pg 654); and
densifying the delignified structure of (b) to yield the delignified, densified material (the delignified structure is impregnated with water-soluble phenolic resin, col. 1, ¶2, pg 655 and further cured under pressure, see col. 1, ¶s 5-6 – col. 2, ¶ 1, pg 655), 
wherein the densifying in (c) comprises contacting said delignified structure, at least in part, with at least one fluid (col. 1, ¶2, pg 655).
Luce does not explicitly teach “said composite material is equal in size or is smaller in size relative to said lignocellulosic material provided in (a)”.
However, Luce does teach that the impregnated structure is swelled above the volume of the original wood and “under proper controls, polymerization of the resin may be accomplished to some degree before the wood has a chance to shrink from loss of solvent and thus be set in a swollen low-density condition” (col. 2, ¶2, pg 655).
Thus, Luce teaches that though the wood is swelled above the volume or the original wood while impregnating it is optional if the impregnated wood is set in the swollen state and thus it is implied that the wood can be set in the original non-swelled state and thus Luce teaches that the wood composite can be equal in size relative to the non-impregnated wood as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to set the wood in a non-swelled state such that the wood composite is equal in size relative to the non-impregnated wood because Luce teaches that the alternative is an option and it is obvious to perform the process to obtain the desired result and changes in size and shape are prima facie obvious. See MPEP §2144.04(IV)(A) & (B).
Alternatively, Luce is directed towards veneer material.
The Examiner takes Official Notice that it is well known in the art to further process veneer and cut the veneer to a desired size before installing it.
It would have been obvious to one of ordinary skill in the art at the time of filing to further process the veneer and cut it to a smaller size because it is well known in the art to cut the veneer to a smaller size when using the veneer.
Claim 2: As discussed above, the structure is partially delignified cellulosic material.
Luce does not disclose that the densified partially delignified cellulosic material has hydrogen bonds.
Luce teaches the claimed invention but fails to explicitly teach that hydrogen bonding is present. Since both Luce and the instant application teach partially delignified wood and the specification teaches that hydrogen bonding is present between lignin and cellulose in wood (¶ 62, Spec); it is reasonable to presume the partially delignified wood of Luce would have hydrogen bonds and thus the densified partially delignified wood would also have said hydrogen bonds. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Luce product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 3: Luce teaches the claimed invention but fails to explicitly teach the claimed properties. Since Luce and the instant application teach the same process on the same materials and final impregnation with the same materials; it is reasonable to presume the impregnated, delignified wood of Luce will have the same properties. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Luce product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 4: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 18: Luce teaches that water may be taken up by the impregnated wood (col. 2, ¶3, pg 655).
I.e. Luce teaches that the impregnated wood (i.e. delignified wood) alternatively does not take up water and thus has water content of 0%.
Claim 19: As evidenced by Hexion, phenolic resins are intrinsically fire-resistant (see pg 1, Hexion) and therefore it is reasonable to presume that the phenolic resin impregnated partially delignified wood of Luce is more fire resistant than the non-impregnated wood of Luce.
Claim 20: Luce that the composite can be either high densification (col. 1, ¶ 6, pg 655) or low density which doesn’t increase the density of the original material (col. 2, ¶ 2, pg 655) and the density of the composite is dependent on the concentration resin in the composite (col. 2, ¶ 1, 655).
Luce does not teach that the composite material has at least 5% greater density than said lignocellulosic material.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 5-11 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Luce as applied to above, and further in view of Vanderhoek et al. (US Patent 4,178,861; hereafter ‘861). As evidenced by Hexion and Dow (dow-ethanoline.pdf, found at http://www.resikem.com.ar/images/dow-ethanolamines.pdf).
Claim 5-7: Luce does not teach the claimed delignification process.
However, ‘861, which is directed towards a method of delignification of lignocellulosic material (title) discloses a process comprising soaking the lignocellulosic material (col. 3, line 1-16) in an organic fluid (col. 1, lines 20-40 and col. 4, lines 7-40) comprising a polarity agent (additional amines can be added which reads on a polarity agent because it has polarity and is an agent; col. 4, line 67 – col. 5, line 14) for a total soaking period of 3-13 hrs (see col 4, lines 7-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the delignification process of ‘861 during the process of Luce because it is an art recognized method of delignifying lignocellulosic materials and would have predictably produced the desired results.
Although the taught range of 3-13 hrs is not explicitly the claimed range of at least 6 hrs, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 8: Luce does not teach the claimed delignification process.
However, ‘861, which is directed towards a method of delignification of lignocellulosic material (title) discloses a process comprising soaking the lignocellulosic material (col. 3, line 1-16) in an organic fluid (col. 1, lines 20-40 and col. 4, lines 7-40) comprising a polarity agent (additional amines can be added which reads on a polarity agent because it has polarity and is an agent; col. 4, line 67 – col. 5, line 14) for a total soaking period of 3-13 hrs (see col 4, lines 7-55).
‘861 teaches that the solution is an aqueous solution with at least 5% by weight of an alkaline amine, such as monoethanolamine, and sodium hydroxide (col. 1, line 55 – col. 2, line 8, col. 5, lines 50-60, col. 7, lines 55-65) .
As evidenced by DOW, a 5% by weight monoethanolamine has a pH greater than 11 and as the concentration increases the pH increases to greater than 12 (see Fig. 6, pg 9, DOW).
I.e. the solution of ‘861 is an aqueous fluid having an alkaline pH of greater than 11. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the delignification process of ‘861 during the process of Luce because it is an art recognized method of delignifying lignocellulosic materials and would have predictably produced the desired results.
Claim 9: The soaking can be performed under vacuum (col. 4, lines 15-20, ‘861).
Claim 10: Although the taught range of greater than 11 is not explicitly the claimed range of about 12, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 11: The aqueous fluid comprises sodium hydroxide (col. 8, line 1, ‘861).
Claim 13: Although the taught range of 3-13 hrs is not explicitly the claimed range of at least 6 hrs, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 14: The temperature of the aqueous fluid exceeds 60ºC (see col. 4, lines 7-40, ‘861).
Claim 15: After digestion, the lignocellulosic material is washed with water (col. 2, ¶2, pg 654, Luce).
Claim 16: Luce does not teach the temperature of the water wash. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Luce & 
‘861 as applied to above, and further in view of Bergstrom et al. (US Patent 4,348,256; hereafter ‘256). As evidenced by Hexion and Dow.
Claim 12: As discussed above, ‘861 teaches using sodium hydroxide in the delignifying composition. ‘861 further discloses that the composition contains sodium hydroxide or other pulping chemicals (col. 8, lines 1-2, ‘861).
‘861 does not teach using sodium sulfite in place of sodium hydroxide.
However, ‘256, which is also directed towards delignifying lignocellulosic materials (title) teaches that sodium hydroxide and sodium sulfite are art recognized alternative delignification chemicals (col. 10, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute sodium hydroxide with sodium sulfite during the process because it is an art recognized alternative and it is prima facie obvious to use art recognized alternatives for the same purpose.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luce & 
‘861 as applied to above, and further in view of Antrim et al. (US Patent 4,239,906; hereafter ‘906). As evidenced by Hexion and Dow.
Claim 17: Luce teaches performing a wash after the delignification step but does not teach contacting the lignocellulosic material with an organic fluid to yield the delignified structure.
However, ‘906, which is also directed towards delignification (title & col. 11, lines 20-67) discloses that ethanol can be used for washing the delignified cellulose material after delignification (col. 11, lines 50-53).
It would have been obvious to one of ordinary skill in the art at the time of filing to use ethanol to wash the delignified cellulose material after the delignification process because as taught by ‘906 it is recognized in the art to perform an ethanol wash to yield the delignified structure.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Luce, as applied above, and further in view of Allen (US Patent 3,968,276; hereafter ‘276). As evidenced by Hexion.
Luce does not teach that the impregnation processing step comprises removing oxygen from said delignified structure (i) by using vaccum or (ii) by providing nitrogen gas or argon gas.
However, ‘276, which is directed towards a process for preservation of wood (title) which comprises impregnating wood with a phenolic resin (title) disclose that impregnation can be performed by vacuum impregnation including the steps of loading the wood substrate to be impregnated into a chamber, securing said chamber, applying a vacuum to the chamber, filling the chamber and thus fully immersing the wood product in resin, holding the chamber under vacuum with resin and wood inside said chamber for a period of time, venting the chamber to atmosphere, applying vacuum to the chamber, filling the chamber with resin, applying 300 psi pressure to the resin and wood filled chamber for 20 minutes, and finally, pressure released and wood removed from the chamber to produce a resin impregnated wood (see Example IV, col. 11, lines 10-40).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the vacuum impregnation of ‘276 into the process of Luce such that the phenolic resin is impregnated by the vacuum impregnation process of ‘276 and the process applies a vacuum to the delignified structure prior to immersion (i.e. removes oxygen from the delignified structure by vacuum) because the process of ‘276 is an art recognized method of impregnating wood substrates with phenolic resin and thus would have predictably been suitable for impregnating the substrate of Luce.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 18, 20, & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,254,026. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are permutations and combinations of each other.
Claims 1-6, 8, & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,538,012. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are permutations and combinations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759